 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT

 9                        SOUTHERN DISTRICT OF CALIFORNIA

10
11   TRAVIS JEREL YOUNG,                                Case No. 18-cv-1008-BAS-MDD

12                                    Petitioner,       ORDER DISMISSING SECOND
     v.                                                 AMENDED PETITION WITH
13                                                      PREJUDICE
14   TEHACHAPI WARDEN, XAVIER
     BECERRA;
15
                                   Respondents.
16
17
18         Petitioner Travis Jerel Young (“Petitioner”) has filed a Second Amended Petition
19   for a Writ of Habeas Corpus. (ECF No. 8.) For the reasons herein, the Court dismisses the
20   Petition with prejudice.
21                                        BACKGROUND
22         On May 16, 2018, Petitioner filed his original Petition for a Writ of Habeas Corpus
23   pursuant to 28 U.S.C. § 2241. (ECF No. 1.) On May 29, 2018, the Court construed the
24   Petition as one brought pursuant to 28 U.S.C. § 2254 on the ground that Petitioner filed the
25   Petition as “a state prisoner attacking the validity of a state court sentence imposed by the
26   state of California.” (ECF No. 2.) The Court dismissed the Petition without prejudice
27   because Petitioner (1) did not pay the $5 filing fee or request to proceed in forma pauperis
28   (“IFP”) and (2) failed to allege exhaustion of state judicial remedies, a prerequisite for a

                                                    1
                                                                                          18cv1008
 1   Section 2254 Petition. (Id.) The Court instructed Petitioner that to reopen this case he had
 2   to (1) either pay the filing fee or provide adequate proof of his inability to pay and (2) file
 3   a First Amended Petition no later than August 6, 2018, which alleged his exhaustion of
 4   state judicial remedies. (Id.)
 5         On August 1, 2018, Petitioner filed a First Amended Petition and a motion to proceed
 6   IFP pursuant to this Court’s Order. (ECF No. 4.) The Court granted Petitioner IFP status,
 7   but dismissed the First Amended Petition without prejudice because “Petitioner has again
 8   failed to allege exhaustion of state judicial remedies.” (ECF No. 6 at 2.) The Court also
 9   determined that Petitioner has failed to name a proper respondent because he named the
10   California Department of Corrections and Rehabilitation,” rather than a specific warden.
11   (Id. at 4.) The Court instructed Petition that “[i]n order for this Court to entertain the
12   Petition . . . , Petitioner must name the warden in charge of the state correctional facility in
13   which Petitioner is presently confined or the Secretary of the California Department of
14   Corrections and Rehabilitation.” (Id.) The Court provided Petitioner until October 12,
15   2018 to file a Second Amended Petition correcting the deficiencies identified by the Court.
16   (Id. at 5.) Petitioner timely filed the Second Amended Petition on October 3, 2018. (ECF
17   No. 8.)
18                                          DISCUSSION
19   1.    Failure to Name a Proper Respondent
20         A review of the Second Amended Petition reveals that Petitioner has again failed to
21   name a proper respondent. On federal habeas, a state prisoner must name the state officer
22   having custody of him as the respondent. Ortiz-Sandoval v. Gomez, 81 F.3d 891, 894 (9th
23   Cir. 1996) (citing Rule 2(a), 28 U.S.C. foll. § 2254). Federal courts lack personal
24   jurisdiction when a habeas petition fails to name a proper respondent. See id.
25         The warden is the typical respondent. However, “the rules following section 2254
26   do not specify the warden.” Id. “[T]he ‘state officer having custody’ may be ‘either the
27   warden of the institution in which the petitioner is incarcerated . . . or the chief officer in
28   charge of state penal institutions.’” Id. (quoting Rule 2(a), 28 U.S.C. foll. § 2254 advisory

                                                    2
                                                                                             18cv1008
 1   committee’s note). If “a petitioner is in custody due to the state action he is challenging,
 2   ‘[t]he named respondent shall be the state officer who has official custody of the petitioner
 3   (for example, the warden of the prison).’” Id. (quoting Rule 2, 28 U.S.C. foll. § 2254
 4   advisory committee’s note). However, if a “petitioner is on probation or parole, he may
 5   name his probation or parole officer ‘and the official in charge of the parole or probation
 6   agency, or the state correctional agency, as appropriate.’” Id. (quoting Rule 2, 28 U.S.C.
 7   foll. § 2254 advisory committee’s note).
 8         Petitioner was released on parole in the time since his last filing. (ECF No. 7.) The
 9   Second Amended Petition therefore incorrectly names “Tehachapi Warden” as a
10   Respondent. In order for this Court to entertain a Petition for Writ of Habeas Corpus,
11   Petitioner must name the person who will produce “the body” if directed to do so by the
12   Court. Because Petitioner is on parole, proper respondents are his parole officer and the
13   official in charge of the parole agency. See Ortiz-Sandoval, 81 F.3d at 894. In California,
14   the Director of the Department of Corrections, currently Ralph Diaz, is the official in
15   charge of the parole agency. See In re Lusero, 4 Cal. App. 4th 572, 576 (Cal. Ct. App.
16   1992) (“During the period of parole following incarceration, an inmate continues in the
17   custody of the department.”). Petitioner has not named his parole agent or the Director of
18   the California Department of Corrections. This is a sufficient basis to dismiss the Petition.
19         Even if amendment would be proper to permit Petitioner to name his parole officer,
20   dismissal of the Petition is warranted because Petitioner has failed for a third time to allege
21   exhaustion of state judicial remedies for the claims he raises in the Petition.
22   2.    Repeated Failures to Allege Exhaustion of State Judicial Remedies
23         The Court has previously notified Petitioner that habeas petitioners who wish to
24   challenge either their state court conviction or the length of their confinement in state
25   prison, must first exhaust state judicial remedies. (ECF Nos. 28 U.S.C. § 2254(b), (c);
26   Granberry v. Greer, 481 U.S. 129, 133–34 (1987). A petitioner can satisfy the state
27   remedies exhaustion requirement by providing the highest state court with a full and fair
28   opportunity to consider each claim before presenting it to the federal court. Duncan v.

                                                    3
                                                                                            18cv1008
 1   Henry, 513 U.S. 364, 365 (1995); see also Johnson v. Zenon, 88 F.3d 828, 829 (9th Cir.
 2   1996) (citations omitted) (stating that to satisfy the exhaustion requirement, a petitioner
 3   must “‘fairly present[]’ his federal claim to the highest state court with jurisdiction to
 4   consider it, or . . . demonstrate[] that no state remedy remains available”). Moreover, to
 5   properly exhaust state court remedies a petitioner must allege, in state court, how one or
 6   more of his or her federal rights have been violated. For example, “[i]f a habeas petitioner
 7   wishes to claim that an evidentiary ruling at a state court trial denied him [or her] the due
 8   process of law guaranteed by the Fourteenth Amendment, he [or she] must say so, not only
 9   in federal court, but in state court.” See Duncan v. Henry, 513 U.S. 364, 365–66 (1995)
10   (emphasis added).
11         Despite being provided with repeated notice, Petitioner has not cured his Petition’s
12   deficiencies.   As in his original and First Amended Petition, Petitioner specifically
13   indicates he did not seek review in the California Supreme Court. (ECF No. 1 at 5; ECF
14   No. 4 at 2–4; ECF No. 8 at 5-8 at 5.) The multiple Petitions filed do not reflect that
15   Petitioner has ever sought review in any California state court for the federal constitutional
16   claim he purports to raise pursuant to the Thirteenth Amendment. Instead, the Second
17   Amended Petition, like the prior Petitions, indicates that Petitioner has only raised any sort
18   of challenge with his individual parole officer. (ECF No. 1 at 3–4; ECF No. 8 at 7; but see
19   ECF No. 4 at 7 (indicating that Petitioner only challenged an alleged violation of his plea
20   agreement).) The Court can only conclude that despite having three opportunities to
21   properly allege initiation or exhaustion of state judicial remedies, Petitioner has not alleged
22   exhaustion because he cannot do so.
23         If available state court remedies have not been exhausted as to all claims, a district
24   court must dismiss a petition. Rose v. Lundy, 455 U.S. 509, 515–16 (1982); see also
25   Rasberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478,
26   481 (9th Cir. 2001) (both holding that when none of a petitioner’s claims has been
27   presented to the highest state court as required by the exhaustion doctrine, the Court must
28   dismiss the petition). Because Petition has not shown that he has ever exhausted the claims

                                                    4
                                                                                            18cv1008
 1   he raises in his Petition, the Court finds that dismissal with prejudice is warranted.
 2                                  CONCLUSION & ORDER
 3         For the foregoing reasons, the Court DISMISSES WITH PREJUDICE the
 4   Petition. The Clerk of the Court is directed to close this case.
 5   IT IS SO ORDERED.
 6   DATED: October 9, 2018
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   5
                                                                                              18cv1008
